DETAILED ACTION
The paper mailed 3/10/21 (Ex Parte Quayle) was incorrectly associated with the application and should be disregarded. The office action mailed 2/4/21 (Non-Final Rejection) remains in effect.
In response to applicant's telephone inquiry regarding resetting the period for response to said office action mailed 2/4/21, the following corrective action is taken (MPEP 710.06).
The period for reply of 1 MONTH is restarted to begin with the mailing date of this letter.
A complete copy of said Office Action mailed 2/4/21 is presented hereunder.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species II in the reply filed on 1/15/21 is acknowledged.  The traversal is on the ground(s) that the elected species and the non-elected species are similar and the Examiner will find references related to all identified species in the same fields of search.  This is not found persuasive because applicant has disclosed five independent species.  There is a search and/or examination burden for the species because it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Hueffed, et al. (US2725488).
Hueffed disclosed a relay contactor, comprising input (28, 33, 43, 47) and output (29, 32, 44, 48) leads; a shaft assembly comprising a shaft 14, a plate (25, 40) disposed on the shaft and an elastic element (16, 69-72), the shaft and the plate being movable between an open position at which the plate is displaced from the input and output leads and a closed position at which the plate contacts the input and output leads; an actuator 15 coupled to the shaft at a first side of the plate, the actuator being configured to selectively move the shaft and the plate into the closed position in opposition to bias applied by the elastic element; and first 58 and second 63 bearing assemblies disposed to movably support the shaft at the first side and at a second side of the plate, respectively; (claim 2) further comprising a housing 11 to house the input and output leads, the shaft assembly, the actuator and the first and second bearing assemblies; (claim 3) the input and output leads comprise first and second conductive elements, respectively, and the plate comprises third and fourth conductive elements that are disposed to contact the first and second conductive elements, respectively, when the shaft and the plate are moved into the .
Claim(s) 1, 4, 6-8, 13 and 15-17 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Myers (US4529953).
 	Myers disclosed a relay contactor, comprising input (12, 16, 18 and output (14, 16, 18) leads; a shaft assembly comprising a shaft (48, 48’, 56), a plate (20, 22) disposed on the shaft and an elastic element (54, 54’), the shaft and the plate being movable between an open position at which the plate is displaced from the input and output leads and a closed position at which the plate contacts the input and output leads; first 40 and second 40’ actuators coupled to the shaft at first and second sides of the plate, respectively, and configured to selectively move the shaft and the plate into the closed position in opposition to bias applied by the elastic element; and first and second bearing assemblies (bobbin sleeves of coils 43, 43’[unshown]) disposed to movably support the shaft at the first and second sides of the plate, respectively; (claims 4 and 13) wherein the shaft extends through a space defined between the input and output leads, the first actuator and the first bearing assembly are disposed on a first side of the input and output leads, and the plate, the second actuator and the second bearing assembly are disposed on a second side of the input and output leads; (claim 15) wherein the first and second actuators are .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers, cited above.
Myers was silent concerning a housing to house the input and output leads, the shaft assembly, the first and second actuators and the first and second bearing assemblies.  It was commonly known to those of ordinary skill in the art a housing was provided for the purpose of providing protection from environmental effects.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a housing for Myer’s relay contactor for the purpose recognized in the art of Myers, as discussed above.
Claims 3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers, cited above, in view of Chen, et al. (US6958671).
Myers failed whereas Chen disclosed, in figs. 1A and 1B, a plate 30 comprising third 20 and fourth 24 conductive elements that are disposed to contact first 18 and second 22 conductive elements, respectively, when a shaft 32 and the plate are moved into the closed position, and (claim 12) wherein the first, second, third and fourth conductive elements are hemispherical, i.e., an equivalent structure known in the art.  Therefore, because these two contact bridge structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Chen’s contact bridge in Myers.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:     
Myers, the closest prior art of record, failed to disclose or reasonably suggest, in the claimed combination, wherein the elastic element comprises a first elastic element anchored at opposite ends thereof to the first actuator and the shaft; and a second elastic element anchored at opposite ends thereof to the second actuator and the shaft or the plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/          Primary Examiner, Art Unit 2837